C. A. 1st Cir. Certiorari granted, judgment vacated, and case remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Douglas would deny certiorari. Mr. Justice Brennan, joined by Mr. Justice Stewart and Mr. Justice Marshall, would grant the petition, vacate the judgment, and remand case for further proceedings not inconsistent with his dissent in Paris Adult Theatre I v. Slaton, ante, p. 73. See Miller v. California, ante, p. 47.